Citation Nr: 0733194	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bronchitis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of bronchitis.


CONCLUSION OF LAW

Service connection is not warranted for bronchitis.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a March 2006 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The March 2006 letter provided the 
veteran the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  
Although the veteran has not been examined for VA purposes in 
connection with this issue since 1970, because the available 
records do not show any current relevant disability, a 
current VA examination is not necessary.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran filed this claim for service connection for 
bronchitis in July 1970.  The matter was deferred pending 
receipt of service medical records, and was apparently lost 
to any follow-up by either VA or the veteran until 2003.  At 
that time, (2003), the veteran submitted an application for 
benefits (other than as due to bronchitis), but in the course 
of working those claims, the RO noticed the pending claim 
from 1970 concerning bronchitis.  As indicated above, this 
was denied in an April 2004 rating action, and the veteran 
subsequently perfected an appeal.  

A service medical record, dated on June 10, 1970, reflects 
that the veteran was diagnosed with bronchitis.  On June 12, 
1970, a chest x-ray revealed what was characterized as 
chronic bronchitis.  The veteran's separation examination, 
completed on June 23, 1970, shows that the only physical 
defects at the time of military discharge were body marks, 
scars, and tattoos; there was no notation as to bronchitis.  

A VA examination was conducted in August 1970.  At that time, 
the veteran reported symptoms of a morning dry cough.  The 
examiner found the veteran's "wind" to be "all right," and 
his lung fields were clinically "quite clear."  On a Scott 
Bellows test, he put out 4 liters briskly, although the nasal 
mucous membrane showed a bit of bogginess.  Chest x-ray 
studies were normal and the examiner diagnosed the veteran as 
having mild rhinitis.  

A March 1985 letter from Mark L. Messingham, M.D., a private 
physician, indicates that the veteran was diagnosed with 
bronchitis on November 19, 1984, and on November 23, 1984, 
the bronchitis was clearing.  The file also contains private 
medical records dated from June 1998 to November 2004, and VA 
medical records, dated from September 2004 to February 2005.  
These records are silent for any complaint, treatment, or 
diagnosis of bronchitis.

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, as a lay person, he is not competent to establish a 
medical diagnosis or etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The veteran's separation examination is absent a diagnosis of 
bronchitis, and the 1970 VA examination, conducted two months 
following his discharge, revealed that the veteran did not 
have bronchitis at that time.  Private medical records show 
that the veteran had a diagnosis of bronchitis once in the 37 
years since his service discharge, and that diagnosis was 
made 14 years after service.  

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  Since there is no 
competent evidence that shows the veteran currently having 
bronchitis, the Board finds that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Accordingly, the appeal is denied.

ORDER

Service connection for bronchitis is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


